UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6134



RICKY M. WATSON,

                                              Plaintiff - Appellant,

          versus


B. J. ROBERTS, Sheriff, Hampton Sheriff De-
partment, Hampton City Jail,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-01-14-2)


Submitted:   March 14, 2002                 Decided:   March 26, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ricky M. Watson, Appellant Pro Se. Jeff Wayne Rosen, Lisa Ehrich,
PENDER & COWARD, P.C., Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricky M. Watson appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See Watson v. Roberts, No. CA-01-14-2 (E.D.

Va. filed Dec. 18, 2001; entered Dec. 19, 2001).   We deny Watson’s

motion for appointment of counsel. We further deny Watson’s motion

for general relief, in which he seeks to compel testimony from one

of the physicians who treated him.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2